IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40933
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAIME SALGADO-BUSTAMANTE,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-00-CR-499-1
                      --------------------
                         August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Jaime Salgado-Bustamante (“Salgado”) appeals the sentencing

following his guilty plea for possession with the intent to

distribute marijuana.   Salgado argues that the district court

erred in denying application of the safety-valve provided in

U.S.S.G. § 5C1.2 because he timely provided to the Government

truthful information and evidence concerning the offense.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-40933
                                  -2-

     Under § 5C1.2, the district court may sentence a defendant

without regard to the statutory minimum sentence if it is

determined, inter alia, that the defendant truthfully provided

the Government with “all information and evidence the defendant

has concerning the offense[.]”    § 5C1.2(5).   The district court’s

decision whether to apply § 5C1.2 is reviewed for clear error.

United States v. Flanagan, 80 F.3d 143, 145 (5th Cir. 1996).

This court reviews the district court’s legal interpretation of

§ 5C1.2 de novo.   See id.

     The district court’s independent determination that

Salgado’s statement was not truthful is supported by the record

and, therefore, the district court did not err in finding that

Salgado was ineligible for the safety valve sentence adjustment.

See id.

     Salgado’s sentence is AFFIRMED.